Citation Nr: 0633975	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  03-31 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for loose sternum with chronic chest pain.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel



INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1956.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in September 2005, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, for additional development.  The case 
is now before the Board for final appellate consideration.


FINDINGS OF FACT

1.  The competent medical evidence, overall, does not 
demonstrate that the veteran's loose sternum with chronic 
chest pain approximates the removal of 5 or 6 ribs.  

2.  The competent medical evidence does not demonstrate that 
the veteran's service-connected loose sternum with chronic 
chest pain, his sole service connected disorder, is 
sufficiently disabling as to preclude securing or following 
substantially gainful employment due to the condition.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for loose sternum with chronic chest pain have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5297 (2006).

2.  The requirements for a total disability evaluation based 
on individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16, 4.19 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded). 
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's loose sternum with chronic chest pain is 
evaluated as removal of ribs.  The Rating Schedule provides 
that a 30 percent evaluation requires the removal of 3 or 4 
ribs; a 40 percent evaluation requires the removal of 5 or 6 
ribs; and a 50 percent evaluation requires the removal of 
more than 6 ribs.  Diagnostic Code 5297.  

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion. Weakness is as important as limitation of motion, and 
a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2006).  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

VA treatment records dated during the appeal period show 
treatment for various cardiac complaints such as shortness of 
breath, congestive heart failure exacerbation and firing of 
an implantable cardioverter defibrillator.  These treatment 
records do not address his loose sternum and thus do not 
constitute evidence in support of his claim.  In fact, the 
Board finds the post-service treatment records, as a whole, 
provide evidence against this claim.

The report of a February 2006 VA examination provides that 
the veteran's claims file and medical records were reviewed.  
The veteran reported that sternal pain had been consistent 
over time with variations depending on physical activity.  He 
reported pain in the sternal area with palpation of the chest 
wall, movement of the arms and deep breathing.  Since 
surgery, he had been limited to lifting less than 30 pounds.  
He said that he did all the things he used to do.  He played 
golf sometimes and used Tylenol for pain.  He had learned to 
adjust to the chest pain.

On physical examination, the veteran was able to raise both 
arms overhead without difficulty, could push and pull against 
resistance demonstrating adequate upper extremity strength, 
could take a deep breath without pain and could take his 
shirt on and off multiple times without compromise in 
movement.  The veteran's mid-sternal area was tender to 
palpation and sternal grinding was not appreciated.  Upper 
and lower parts of the incision were not tender.  The scar 
itself was well healed and 29 cm. by 0.5 cm.  There was no 
pain or tenderness, no adherence to underlying tissue, no 
history of ulceration or breakdown, no disfigurement and no 
functional limitations.  The report noted that a chest X-ray 
showed no sternal abnormalities, providing objective medical 
evidence against this claim.   

The impression was persistent and stable chest wall pain 
secondary to complications of infected sternum following 
cardiac surgery in 1989.  The veteran reported ongoing 
"chest wall pain" with moderately strenuous upper extremity 
exertion.  He was limited to lifting less than 30 pounds.  
The middle third of the sternum continued to be tender to 
palpation.  The veteran had no difficulty with deep breathing 
on examination.  The scar was intact.  The symptoms had not 
changed over time.  The examiner noted that the veteran had a 
complex cardiac history with ongoing "cardiac chest pain" 
that was worsening over time.  This condition, rather than 
the sternal condition, was compromising his daily activities.  
This particularly finding provides more evidence against both 
claims in this case.  

Overall, the report of the February 2006 VA examination 
constitutes evidence against the veteran's increased 
evaluation claim.  These findings do not show that the 
symptoms of the veteran's loose sternum approximate the 
removal of 5 or 6 ribs.  These findings also show that the 
veteran's current 30 percent evaluation appropriately 
contemplates the effects of pain due to his service-connected 
loose sternum.  The report simply does not indicate that pain 
from the veteran's loose sternum, as distinguished from his 
nonservice-connected cardiac conditions, causes functional 
loss greater than that contemplated by the 30 percent 
evaluation assigned.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, supra.

The Board recognizes that the veteran has a sternal scar.  In 
general evaluation of the same disability or the same 
manifestations of disability under multiple diagnoses (i.e., 
pyramiding) is to be avoided.  38 C.F.R. § 4.14 (2006); see 
Esteban v. Brown, 6 Vet. App. 259 (1994).  The critical 
inquiry in making such a determination is whether any of the 
disabling symptomatology is duplicative or overlapping.  The 
claimant is entitled to a combined rating where the 
symptomatology is distinct and separate.  Esteban, supra.  

In this case, the February 2006 VA examination report shows 
that the veteran's scar does not result in any relevant 
symptoms or functional impairment.  Thus the scar does not 
warrant additional compensation.  38 C.F.R. § 4.118 (2006).

The veteran's own contentions do not support his claim for, 
as a general matter, lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  The veteran is not competent to provide an 
opinion requiring medical knowledge or a clinical examination 
by a medical professional, such as an opinion addressing 
whether a service-connected disability satisfies diagnostic 
criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  As a result, his assertions 
cannot constitute competent medical evidence that his 
service-connected disability warrants an increased initial 
evaluation.  

The Board has considered other codes to evaluation the 
veteran's condition, however, none of these codes provides a 
basis to increase the evaluation of this disorder beyond 30 
percent.  In fact, it is important for the veteran to 
understand that without considering the veteran's complaints 
of pain and function loss, the current evaluation could not 
be justified based on the objective medical record.

In sum, the weight of the credible evidence demonstrates that 
the veteran is not entitled to an increased evaluation.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of his service-connected 
disabilities, from securing and following a substantially 
gainful occupation.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2006).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1).

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

The veteran's sole service-connected disability is loose 
sternum with chronic chest pain, evaluated as 30 percent 
disabling.  Accordingly, the veteran does not meet the very 
basic criteria for consideration for entitlement to TDIU on a 
schedular basis under 38 C.F.R. § 4.16(a).

In addition, the Board finds that an extraschedular grant of 
TDIU is not warranted. 38 C.F.R. § 3.321(b).  The record 
contains no evidence that the veteran's service-connected 
loose sternum with chronic chest pain results in marked 
interference with employment beyond that contemplated by the 
rating schedule, or frequent periods of hospitalization that 
would render impractical the application of the rating 
schedule.  The veteran has submitted no employment records 
demonstrating an inability to work due to this disability, or 
showing missed work due to doctors' appointments for its 
treatment.  The post-service medical record, for reasons 
cited above, only provides evidence against this claim.      

The Board observes that as a layperson, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as whether a service-connected disability renders him 
unemployable under VA criteria.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  As a result, his own assertions do not 
constitute competent medical evidence that his service-
connected loose sternum with chronic chest pain results in 
individual unemployability for VA purposes.

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in August 2001, October 2005 
and March 2006; a rating decision dated in August 2002; a 
statement of the case dated in August 2003; and supplemental 
statements of the case dated in October 2003, June 2005 and 
May 2006.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication. 

The Board is aware of the recent decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding notice 
requirements.  Based on a review of this decision, the Board 
finds no basis to remand this case to the RO for additional 
development.  The March 2006 correspondence provided the 
veteran Dingess notice.  Simply stated, based on the notice 
already provided to the veteran cited above, a further 
amended notice to the veteran would not provide a basis to 
grant these claims.  Moreover, neither the veteran nor his 
representative has made any showing or allegation that the 
content of the VCAA notice resulted in any prejudice to the 
veteran.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, No. 02-1814 (September 22, 2006) 
(finding that the Board erred by relying on various post 
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case.)  

The Board finds that the RO has ultimately provided all 
notice required by  § 5103(a).  Therefore, any failure to 
make a specific request in the VCAA letter is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  

Also, VA has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  VA 
also conducted a medical examination.  Therefore, the Board 
is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.      

ORDER

An initial evaluation in excess of 30 percent for loose 
sternum with chronic chest pain is denied.  

A total disability evaluation based on individual 
unemployability due to service-connected disabilities is 
denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


